



10.4
TRIMBLE INC.
AMENDED AND RESTATED 2002 STOCK PLAN
GLOBAL PERFORMANCE STOCK UNIT
AWARD AGREEMENT
(Operating Income / Revenue)
Unless otherwise defined herein, the capitalized terms used in this Performance
Stock Unit Award Agreement shall have the same defined meanings as set forth in
the Trimble Inc. Amended and Restated 2002 Stock Plan (the “Plan”).
Name:
Address:
You have been awarded the right to receive Common Stock of the Company or a cash
equivalent, subject to the terms and conditions of the Plan and this Global
Performance Stock Unit Award Agreement, including any special terms and
conditions for your country in the appendix attached hereto (the “Appendix”,
together with this Global Performance Stock Unit Award Agreement, the “Award
Agreement”), as follows:
Target Number of Performance Stock Units     
The Performance Stock Units granted under this Award Agreement to Covered
Employees are intended to constitute Qualified Performance-Based Compensation.
Vesting Schedule
Subject to the terms of the Plan and this Award Agreement, the Performance Stock
Units granted under this Award Agreement vest (i) to the extent the Performance
Goals (as set forth in Schedule A) applicable to the applicable Performance
Period (as specified in Schedule A) are attained, as determined in accordance
with the paragraph below and (ii) as long as you continue to be a Service
Provider, as further described in paragraph 11 of the “Nature of Award” section
below, from the date of grant of the Performance Stock Units through the last
date of the Performance Period.
As soon as reasonably practicable after the completion of the Performance
Period, the Administrator shall determine the actual level of attainment of the
Performance Goals; provided, however, that in the case of Performance Stock
Units intended to constitute Qualified Performance-Based Compensation, the
determination of the level of attainment of the Performance Goals shall be
certified in writing in accordance with the requirements of Code Section 162(m)
by the Administrator, which shall be comprised of “outside directors” within the
meaning of Code Section 162(m). On the basis of the determination or certified
level of attainment of the Performance Goals, the number of Performance Stock
Units that are eligible to vest shall be calculated. In the case of Performance
Stock Units that are intended to constitute Qualified Performance-Based
Compensation, the Administrator may not increase the number of Performance Stock
Units that may be eligible to vest to a number that is greater than the number
of Performance Stock Units


1



--------------------------------------------------------------------------------





determined in accordance with the foregoing sentence. For Performance Stock
Units that are intended to constitute Qualified Performance-Based Compensation,
the Performance Goal may not be adjusted except as specified in the attached
Schedule A in accordance with the requirements of Code Section 162(m). For
Performance Stock Units that are not intended to constitute Qualified
Performance-Based Compensation, the Administrator may make such adjustment to
the Performance Goal as the Administrator in its sole discretion deems
appropriate.
Anything in the foregoing to the contrary notwithstanding:
(1)    In the event that you cease to be a Service Provider as a result of your
death prior to the last day of the Performance Period, you shall vest in a
number of Performance Stock Units equal to the product of the number of
Performance Stock Units that become eligible to vest based on the attainment
level of the Performance Goals calculated as of the end of the Performance
Period, multiplied by the Pro Rata Factor, rounded up to the nearest whole
number of Performance Stock Units. “Pro Rata Factor” means a fraction, the
numerator of which is the number of days that you have completed as a Service
Provider during the period commencing on the date of grant of the Performance
Stock Units and ending on the date that is the earlier of your death or the
Shortened Performance Attainment Date, as applicable, and the denominator of
which is the number of total days contained in the period commencing on the date
of grant of the Performance Stock Units and ending on the last day of the
Performance Period.
(2)    In the event of a Change in Control that occurs prior to the end of the
Performance Period, (A) the Performance Period shall be shortened to end on a
date preceding the consummation of the Change in Control selected by the Company
(the “Shortened Performance Attainment Date”), (B) a number of Performance Stock
Units shall vest immediately prior to the Change in Control equal to the product
of (1) the number of Performance Stock Units that become eligible to vest based
on the attainment level of the Performance Goals (or if the attainment level
cannot then be measured, the Target Number of Performance Stock Units),
multiplied by the (2) the Pro Rata Factor (the “Pro Rata Portion”), and (C) the
number of Performance Stock Units equal to the difference between (1) the number
of Performance Stock Units that became eligible to vest based on attainment of
the Performance Goals as determined in subsection (2)(B)(1) of this paragraph,
and (2) the Pro Rata Portion (the difference between these two amounts, the
“Converted RSUs”), shall vest on the last day of the Performance Period,
provided you continue to be a Service Provider through such date.
Notwithstanding the foregoing, if you cease to be a Service Provider as a result
of your involuntary termination by the Company (or an Affiliate) for reasons
other than Cause within one year following the Change in Control and prior to
the last day of the Performance Period, the Converted RSUs shall vest
automatically as of the date you cease to be a Service Provider. For purposes of
this Award Agreement, “Cause” shall mean, as determined by the Company: (AA)
your performance of any act or omission which, if you were prosecuted, would
constitute a felony or misdemeanor; (BB) your failure to carry out your material
duties; (CC) your dishonesty towards or fraud upon the Company or any Affiliate
which is injurious to the Company or any Affiliate; (DD) your violation of any
Company or Affiliate practice or agreement or confidentiality obligations to the
Company, any Affiliate, or any customers of the Company or any Affiliate, or
misappropriation of assets of the Company or any Affiliate; (EE) your death or
inability to carry out your essential duties with reasonable accommodation, if
any, unless prohibited by law. Notwithstanding the


2



--------------------------------------------------------------------------------





foregoing, if you are a party to a Change in Control Severance Agreement, the
provisions of this paragraph (2) shall not apply. For the avoidance of any
doubt, the Converted RSUs shall be subject to Section 14(c) of the Plan.
(3)    In the event that you have been selected to participate in the Company
Age and Service Equity Vesting Program (the “Vesting Program”) on or before the
date of grant of the Performance Stock Units, this Award Agreement shall also be
subject to the terms of the Vesting Program.
(4)    If you are a party to an Executive Severance Agreement with the Company,
this Award Agreement shall also be subject to the terms of such Executive
Severance Agreement.
Settlement
For each vested Performance Stock Unit, you shall be entitled to receive (1) a
number of whole Shares equal to the number of Performance Stock Units vesting on
such vesting date, or (2) a cash payment equal to the product of the number of
Performance Stock Units vesting on such vesting date and the Fair Market Value
of one Share on such vesting date or (3) a combination of the foregoing at the
Company’s discretion under the terms of the Plan. Such payment shall be made on
or as soon as practicable following the date of vesting, but no later than the
earlier of (i) 74 days following the end of the Performance Period, (ii) 30 days
following a Change in Control (in the event of a vesting event pursuant to
paragraph (2) under the “Vesting Schedule” section above), or (iii) 30 days
following the date you cease to be a Service Provider (in the event of a vesting
event pursuant to paragraph (2) under the “Vesting Schedule” section above).
Notwithstanding the foregoing, to the extent this Award Agreement is subject to
a Change in Control Severance Agreement, an Executive Severance Agreement or the
Vesting Program, the settlement terms of such agreement or program shall control
with respect to the Performance Stock Units to the extent necessary to comply
with Section 409A of the Code.
Forfeiture
Except as provided above under the heading “Vesting Schedule,” upon the date
that you cease to be a Service Provider for any reason, all unvested Performance
Stock Units shall be forfeited. The date you cease to be a Service Provider for
purposes of the Award will be the date described in paragraph (11) of the
“Nature of Award” section below.
Tax Obligations
You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer, if any.
You further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Stock Units, including, but not
limited to, the grant, vesting or settlement of the Performance Stock


3



--------------------------------------------------------------------------------





Units, the issuance of Shares (or the cash equivalent) upon settlement of the
Performance Stock Units, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends and/or any dividend equivalents; and
(2) do not commit to and are under no obligation to structure the terms of this
Award or any aspect of the Performance Stock Units to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make arrangements satisfactory to the Company and/or the Employer to fulfill
all Tax-Related Items. In this regard, you authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy any
applicable withholding obligations for Tax-Related Items by one or a combination
of the following:
(1)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer or any Subsidiary or Affiliate; or
(2)    withholding from proceeds of the sale of the Shares acquired upon
vesting/settlement of the Performance Stock Units either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization and without further consent); or
(3)    withholding in Shares to be issued upon vesting/settlement or from the
cash payment received at settlement (if any) of the Performance Stock Units.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates,
including up to the maximum applicable permissible statutory rate for your tax
jurisdiction(s), in which case you have no entitlement to the equivalent amount
in shares and will receive a refund of any over-withheld amount in cash in
accordance with applicable law. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the vested Performance Stock
Units, notwithstanding that a number of Shares are held back solely for the
purpose of satisfying the withholding obligation for the Tax-Related Items.
Finally, you agree to pay the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares (or the cash equivalent) or the proceeds of the sale of Shares if you
fail to comply with your obligations in connection with the Tax-Related Items.
Code Section 409A
The vesting and settlement of Performance Stock Units awarded pursuant to this
Award Agreement are intended to qualify for the “short-term deferral” exemption
from Section 409A of the Code. In furtherance of this intent, the provisions of
this Award Agreement shall be interpreted, operated, and administered in a
manner consistent with these intentions. The Administrator reserves the right,


4



--------------------------------------------------------------------------------





to the extent the Administrator deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Award Agreement
to ensure that the Performance Stock Units qualify for exemption from or comply
with Section 409A of the Code or to mitigate any additional tax, interest and/or
penalties or other adverse tax consequences that may apply under Section 409A of
the Code if compliance is not practical; provided, however, that the Company
makes no representations that the Performance Stock Units will be exempt from
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to these Performance Stock Units. Nothing in this Award
Agreement shall provide a basis for any person to take any action against the
Company or any of its Subsidiaries or Affiliates based on matters covered by
Section 409A of the Code, including the tax treatment of this Award Agreement,
and neither the Company nor any of its Subsidiaries or Affiliates will have any
liability under any circumstances to you or any other party if the Performance
Stock Units that is intended to be exempt from, or compliant with, Section 409A
of the Code, is not so exempt or compliant or for any action taken by the
Administrator with respect thereto.
Nature of Award
In accepting this Award, you acknowledge, understand and agree that:
(1)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(2)    this Award is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock
units, or benefits in lieu of restricted stock units, even if restricted stock
units have been granted in the past;
(3)    all decisions with respect to future restricted stock unit grants, if
any, will be at the sole discretion of the Company;
(4)    you are voluntarily participating in the Plan;
(5)    this Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer or any Affiliate, and shall not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate your Service Provider relationship at any time;
(6)    the Performance Stock Units and the Shares subject to the Performance
Stock Units, and the income and value of same, are not intended to replace any
pension rights or compensation;
(7)    unless otherwise agreed with the Company, the Performance Stock Units and
the Shares subject to the Performance Stock Units, and the income and value of
same, are not granted as consideration for, or in connection with, the service
you may provide as a director of a Subsidiary or Affiliate of the Company;


5



--------------------------------------------------------------------------------





(8)    the Performance Stock Units and the Shares subject to the Performance
Stock Units, and the income and value of same, are not part of normal or
expected compensation or salary for any purpose, including but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(9)    the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
(10)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Stock Units resulting from termination of your
relationship as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are engaged as a Service Provider or the terms of your employment or
service agreement, if any);
(11)    for purposes of the Award, your relationship as a Service Provider will
be considered terminated as of the date you are no longer actively providing
services to the Company or one of its Subsidiaries or Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are engaged as a
Service Provider or the terms of your employment or service agreement, if any);
unless otherwise expressly provided in this Award Agreement or determined by the
Company, your right to vest in the Performance Stock Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., the period during which you are considered a Service Provider
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where you
are engaged as a Service Provider or the terms of your employment or service
agreement, if any); the Administrator shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of
your Award (including whether you may still be considered to be actively
providing services while on a leave of absence);
(12)    unless otherwise provided in the Plan or by the Company in its
discretion, the Performance Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Performance Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
(13)    neither the Company, the Employer nor any Subsidiary or Affiliate shall
be liable for any foreign exchange rate fluctuation between the United States
Dollar and your local currency (if different) that may affect the value of the
Performance Stock Units or of any amounts due to you pursuant to the settlement
of the Performance Stock Units or the subsequent sale of any Shares acquired
upon settlement.


6



--------------------------------------------------------------------------------





No Advice Regarding Award
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You acknowledge, understand
and agree that you should to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
No Stockholder Rights Prior to Settlement
You shall have no rights of a stockholder (including the right to distributions
or dividends or to vote) unless and until Shares are issued pursuant to the
terms of this Award Agreement.
Compliance with Law
Notwithstanding anything to the contrary contained herein, no Shares will be
issued to you upon vesting of the Performance Stock Units unless the Shares
subject to the Performance Stock Units are then registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), or, if such Shares
are not so registered, the Company has determined that such vesting and issuance
would be exempt from the registration requirements of the Securities Act.
Further, no Shares will be issued until completion of any other applicable
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
any applicable governmental regulatory body, or prior to obtaining any approval
or other clearance from any local, state, federal or foreign governmental
agency, which registration, qualification or approval the Company shall, in its
absolute discretion, deem necessary or advisable. By accepting the Performance
Stock Units, you agree not to sell any of the Shares received under this Award
at a time when Applicable Laws or Company policies prohibit a sale.
Clawback Provision
The Performance Stock Units and any financial gain thereof will be subject to
recoupment in accordance with the Company’s Incentive Compensation Recoupment
Policy, effective as of May 2, 2017, and as may be amended from time to time,
and any clawback policy that is required to be adopted pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other Applicable Laws.
Insider Trading Restrictions / Market Abuse Laws
You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell Shares or rights to Shares (e.g., Performance Stock
Units) under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). 
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy.  You


7



--------------------------------------------------------------------------------





acknowledge that it is your responsibility to comply with any applicable
restrictions and understand you should consult your personal legal advisor on
such matters.
Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement and any other Performance Stock Unit Award materials
("Data") by and among, as applicable, the Employer, the Company and any
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, date of birth, social insurance number,
passport number, or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Performance Stock Units or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to the Company’s designated
broker/third party administrator for the Plan, or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that, if you reside outside the United States, you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
human resources representative. You authorize the Company, the Company’s broker
and any other third parties which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that, if you reside outside the United States, you may, at any time, view Data,
request information about the storage and processing of Data, or require any
necessary amendments to Data, in any case without cost, by contacting your local
human resources representative. Further, you understand that you are providing
the consents herein on a purely voluntary basis. If you do not consent, or if
you later seek to revoke your consent, your status as a Service Provider with
the Employer will not be affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to award
Performance Stock Units or other equity awards to you or administer or maintain
such awards. Therefore, you understand that refusing or withdrawing your consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


8



--------------------------------------------------------------------------------





Entire Agreement
The Plan is incorporated herein by reference. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of you and the Company with respect to the subject matter hereof, and
may not be modified adversely to your interest except by means of a writing
signed by you and the Company. Notwithstanding the foregoing, if the Award
Agreement is subject to the Vesting Program, an Executive Severance Agreement or
a Change in Control Severance Agreement with the Company, the terms of such
applicable Vesting Program, Executive Severance Agreement, or Change in Control
Severance Agreement shall also apply to this Award Agreement.
Governing Law/Venue
This Award of Performance Stock Units and this Award Agreement are governed by,
and subject to, the internal substantive laws, but not the choice of law rules,
of the State of Delaware, U.S.A.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award or this Award Agreement,
the parties hereby submit to and consent to the sole and exclusive jurisdiction
of the State of California, U.S.A., and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, U.S.A., or the
federal courts for the United States for the Northern District of California,
and no other courts, where this Award is made and/or to be performed.
Language
If you have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
Electronic Delivery and Participation
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
Severability
The provisions of this Award Agreement (which includes the Appendix) are
severable, and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
Appendix
The Performance Stock Units shall be subject to any special terms and conditions
for your country set forth in the Appendix. Moreover, if you relocate to one of
the countries included in the Appendix,


9



--------------------------------------------------------------------------------





the special terms and conditions for such country shall apply to you, unless the
Company determines that the application of such terms and conditions is not
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.
Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Performance Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
Foreign Asset/Account Reporting Requirements; Exchange Controls
You acknowledge that your country may have certain foreign asset and/or foreign
account reporting requirements and exchange controls which may affect your
ability to acquire or hold Shares acquired under the Plan or cash received from
participating in the Plan (including from any dividends paid on Shares acquired
under the Plan) in a brokerage or bank account outside your country. You may be
required to report such accounts, assets or transactions to the tax or other
authorities in your country. You also may be required to repatriate sale
proceeds or other funds received as a result of your participation in the Plan
to your country through a designated bank or broker and/or within a certain time
after receipt. You acknowledge that it is your responsibility to be compliant
with such regulations, and you understand and agree to consult your personal
legal advisor for any details.
Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Award Agreement shall not operate or be construed as a waiver of any other
provision of this Award Agreement or of any subsequent breach by you or any
other participant in the Plan.
BY YOUR SIGNATURE AND THE SIGNATURE OF THE COMPANY’S REPRESENTATIVE BELOW OR BY
YOUR ACCEPTANCE OF THIS AWARD THROUGH THE COMPANY’S ONLINE ACCEPTANCE PROCEDURE,
YOU AND THE COMPANY AGREE THAT THIS AWARD IS GOVERNED BY THE TERMS AND
CONDITIONS OF THE PLAN AND THIS AWARD AGREEMENT, INCLUDING THE APPENDIX. YOU
HAVE REVIEWED THE PLAN AND THIS AWARD AGREEMENT, INCLUDING THE APPENDIX, IN
THEIR ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
EXECUTING THIS AWARD AGREEMENT, AND FULLY UNDERSTAND ALL PROVISIONS OF THE PLAN
AND AWARD AGREEMENT, INCLUDING THE APPENDIX. YOU HEREBY AGREE TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS RELATING TO THE PLAN AND AWARD AGREEMENT,
INCLUDING THE APPENDIX. YOU FURTHER AGREE TO NOTIFY THE COMPANY UPON ANY CHANGE
IN YOUR RESIDENCE ADDRESS.




10



--------------------------------------------------------------------------------





SERVICE PROVIDER:
 
TRIMBLE INC.:
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
Residence Address
 
Title
 
 
 









11



--------------------------------------------------------------------------------






SCHEDULE A –
OPERATING INCOME / REVENUE PERFORMANCE GOAL SCHEDULE


1.    Target Number of Performance Stock Units (“OI/Revenue Target Units”): [●]


The actual number of Performance Stock Units that are eligible to vest in
accordance with the Vesting Schedule of the Award Agreement shall be based on
the attainment level of the Performance Goals set forth below, in accordance
with the following formula:


▪The product of the OI/Revenue Target Units, multiplied by the Performance
Attainment Factor (as set forth in the table below).


2.    Performance Period: Fiscal Year 201_


3.    Performance Goals:


The Performance Attainment Factor shall be determined by reference to the
intersection of the Operating Income Percentage and Revenue in the table below,
measured as of the end of the Performance Period, with performance in between
the identified attainment performance attainment level (i.e., Performance
Attainment Factor percentage attainment) determined by interpolation on a linear
basis.


201_- 201_
Performance Attainment Factor
Revenue
Revenue
OI%
OI%
OI%
OI%
OI%
OI%
OI%
OI%
OI%
OI%
CAGR%
$MMs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



For this purpose:


“Operating Income Percentage” means a percentage determined by the following
formula:


▪a fraction, the numerator of which is the Company’s year-end non-GAAP operating
income for fiscal year 201_ (“Operating Income”) as reported in the Company’s
year-end earnings press release reported on a Form 8-K or such other report that
is filed or furnished with the Securities and Exchange Commission (the “FY1_
Earnings Release”), and the denominator of which is the Company’s Revenue for
fiscal year 201_.




▪“Revenue” means the Company’s year-end revenue for fiscal year 201_ as reported
in the FY1_ Earnings Release.


4.    Mandatory Adjustments for Awards to Covered Employees:


1



--------------------------------------------------------------------------------







For Performance Stock Units that are intended to constitute Qualified
Performance-Based Compensation, the definition of or methods of determining
Revenue and Operating Income to ascertain the attainment level of the
Performance Goal shall not be adjusted except as provided in the following:


(a)    Revenue and Operating Income shall be calculated without regard to
changes in Critical Accounting Policies identified in the Company’s SEC filings
or any required changes in reporting of non-GAAP financial results effective
after the date of this Award Agreement.


(b)    Revenue and Operating Income shall be adjusted for the effects of
divestiture or discontinuance of specific businesses of the Company as follows:
(i) if Operating Income associated with a business which is discontinued or
divested after the date of this Award Agreement is positive in the annual
financial reporting period preceding discontinuance or divestiture, the revenue
and operating income corresponding to such business in the annual financial
reporting period preceding the date of discontinuance or divestiture shall be
added to the total Revenue and Operating Income otherwise calculated in
determining attainment of the Performance Goal and (ii) if Operating Income
associated with a business which is discontinued or divested after the date of
this Award Agreement is negative in the annual financial reporting period
preceding discontinuance or divestiture, the revenue corresponding to such
business in the annual financial reporting period preceding discontinuance or
divestiture shall be added to the total Revenue otherwise calculated in
determining attainment of the Performance Goal.


(c)    If an acquisition completed by the Company during the Performance Period
results in a reduction or “haircut” in deferred revenue in the final year of the
Performance Period corresponding to the acquired business, Revenue and Operating
Income shall be increased to eliminate the effect of the deferred revenue
reduction and associated deferred costs, if any.






2



--------------------------------------------------------------------------------






APPENDIX TO


TRIMBLE INC.
AMENDED AND RESTATED 2002 STOCK PLAN
GLOBAL PERFORMANCE STOCK UNIT
AWARD AGREEMENT




TERMS AND CONDITIONS


This Appendix, which is part of the Award Agreement, includes additional or
different terms and conditions that govern the Performance Stock Units and that
will apply to you if you are in one of the countries listed below. Unless
otherwise defined herein, capitalized terms set forth in this Appendix shall
have the meanings ascribed to them in the Plan or the Award Agreement, as
applicable.


If you are a citizen or resident of a country other than the one in which you
are currently working and/or residing, are considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the date of grant, the Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply to
you under these circumstances.


NOTIFICATIONS


This Appendix also includes information regarding securities, exchange control
and certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of May 2017.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that you not rely on the information in this Appendix as the
only source of information relating to the consequences of your participation in
the Plan because such information may be outdated when you vest in this Award
and/or sell any Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation. As a result, the Company is not in a
position to assure you of any particular result. You, therefore, are advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your particular situation.


Finally, if you are a citizen or resident of a country other than that in which
you currently are working an/or residing, are considered a resident of another
country for local law purposes or transfer employment and/or residency to a
different country after the date of grant, the information contained herein may
not apply in the same manner to you.


(Employees)

--------------------------------------------------------------------------------





BELGIUM
NOTIFICATIONS
Foreign Asset/Account Reporting Information. You are required to report any bank
or brokerage accounts held outside of Belgium in your annual tax return. In a
separate report, you are required to provide the National Bank of Belgium with
certain details regarding such foreign accounts (including the account number,
bank name and country in which any such account was opened). This report, as
well as additional information on how to complete it, can be found on the
website of the National Bank of Belgium, www.nbb.be, under the Kredietcentrales
/ Centrales des crédits caption.


CANADA
TERMS AND CONDITIONS
Settlement. The following provision replaces the “Settlement” section of the
Award Agreement:
For each vested Performance Stock Units, you shall be entitled to receive a
number of Shares equal to the number of Performance Stock Units vesting on such
vesting date. Such payment in the form of Shares shall be made as soon as
practicable, but no later than 60 days, following the date of vesting.
The discretion to settle the Performance Stock Units in cash as described in the
Award Agreement and the Plan is not applicable to Performance Stock Units
granted to Service Providers in Canada.
Nature of Award. The following provision replaces paragraph (11) of the “Nature
of Award” section of the Award Agreement:
For purposes of the Award, your relationship as a Service Provider will be
considered terminated as of the earliest of (a) the date that your relationship
as a Service Provider with the Company or one of its Subsidiaries or Affiliates
is terminated; (b) the date on which you receive a written notice of termination
of your relationship as a Service Provider, regardless of any notice period or
period of pay in lieu of such notice required under any employment law in the
country where you reside (including, but not limited to, statutory law,
regulatory law and/or common law), even if such law is otherwise applicable to
your benefits from the Employer; and (c) the date you are no longer actively
providing services to the Company or one of its Subsidiaries or Affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
engaged as a Service Provider or the terms of your employment or service
agreement, if any); unless otherwise expressly provided in this Award Agreement
or determined by the Company, your right to vest in the Performance Stock Units
under the Plan, if any, will terminate as of such date; the Administrator shall
have the exclusive discretion to determine when you are no longer a Service
Provider for purposes of your Award.


4



--------------------------------------------------------------------------------





The following provisions apply if you are in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que la convention [“Award
Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy. The following provision supplements the “Data Privacy” section of
the Award Agreement:
You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, the Employer, any Subsidiary or Affiliate and the
Company’s designated broker/third party administrator for the Plan (or such
other stock plan service provider that may be selected by the Company to assist
with the implementation, administration and management of the Plan) to disclose
and discuss such information with their advisors. You also authorize the
Company, the Employer and/or any Subsidiary or Affiliate to record such
information and to keep such information in your employment file.
NOTIFICATIONS
Securities Law Information. You are permitted to sell Shares acquired through
the Plan through the designated broker appointed under the Plan, if any (or any
other broker acceptable to the Company), provided the resale of Shares acquired
under the Plan takes place outside of Canada through the facilities of a stock
exchange on which the Shares are listed. The Shares are currently listed on the
Nasdaq Global Select Market.
Foreign Asset/Account Reporting Information. You are required to report any
foreign specified property, including Shares and rights to receive Shares (e.g.,
Performance Stock Units), annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign specified property exceeds
CAD100,000 at any time during the year. Thus, Performance Stock Units must be
reported - generally at a nil cost - if the CAD100,000 cost threshold is
exceeded because of other foreign property you hold. When Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB
would ordinarily equal the fair market value of the Shares at the time of
acquisition, but if other Shares are also owned, this ACB may have to be
averaged with the ACB of the other Shares. The Form T1135 generally must be
filed by April 30 of the following year. You understand and agree you should
consult your personal legal advisor to ensure compliance with applicable
reporting obligations.
FINLAND
There are no country-specific terms and conditions.


5



--------------------------------------------------------------------------------





FRANCE
TERMS AND CONDITIONS
Performance Stock Units Not Tax-Qualified. You understand that this Award is not
intended to be French tax-qualified.
Consent to Receive Information in English. By accepting the grant of Performance
Stock Units and the Award Agreement, which provides for the terms and conditions
of your Performance Stock Units, you confirm having read and understood the
documents relating to this Award, which were provided to you in English. You
accept the terms of those documents accordingly.
En acceptant cette attribution gratuite d’actions et ce contrat qui contient les
termes et conditions de vos actions gratuites, vous confirmez avoir lu et
compris les documents relatifs à cette attribution qui vous ont été transmis en
langue anglaise. Vous acceptez ainsi les conditions et termes de ces documents.
NOTIFICATIONS
Foreign Asset/Account Information. If you hold securities outside of France
(including Shares acquired under the Plan) or maintain a foreign bank account,
you are required to report the maintenance of such to the French tax authorities
when filing your annual tax return.
NEW ZEALAND
NOTIFICATIONS


Securities Law Information. You are being offered Performance Stock Units which,
if vested, will entitle you to acquire Shares in accordance with the terms of
the Award Agreement and the Plan. The Shares, if issued, will give you a stake
in the ownership of the Company. You may receive a return if dividends are paid.


If the Company runs into financial difficulties and is wound up, you will be
paid only after all creditors and holders of preference shares (if any) have
been paid. You may lose some or all of your investment, if any.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share purchase scheme. As a
result, you may not be given all the information usually required. You will also
have fewer other legal protections for this investment. Ask questions, read all
documents carefully, and seek independent financial advice before committing
yourself.


The Shares are quoted on the Nasdaq Global Select Market (the “Nasdaq”). This
means that if you acquire Shares under the Plan, you may be able to sell the
Shares on the Nasdaq if there are interested buyers. You may get less than you
invested. The price will depend on the demand for the Shares.


6



--------------------------------------------------------------------------------







For information on risk factors impacting the Company's business that may affect
the value of the Shares, you should refer to the risk factors discussion in the
Company's Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, which
are filed with the U.S. Securities and Exchange Commission and are available
online at www.sec.gov, as well as on the Company's “Investor Relations” website
at http://investor.trimble.com/.
UNITED KINGDOM
TERMS AND CONDITIONS
Settlement. The following provision supplements the “Settlement” section of the
Award Agreement:
For each vested Performance Stock Unit, you shall be entitled to receive a
number of Shares equal to the number of Performance Stock Units vesting on such
vesting date. Such payment in the form of Shares shall be made as soon as
practicable, but no later than 60 days, following the date of vesting.
The discretion to settle the Performance Stock Units in cash as described in the
Plan is not applicable to Performance Stock Units granted to Service Providers
in the United Kingdom.
Tax Obligations. The following provision supplements the “Tax Obligations”
section of the Award Agreement:
Without limitation to the “Tax Obligations” section of the Award Agreement, you
understand and agree you are liable for all Tax-Related Items and hereby
covenant to pay all such Tax-Related Items, as and when requested by the Company
or the Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other
tax authority or any other relevant authority). You also agree to indemnify and
keep indemnified the Company and the Employer against any Tax-Related Items that
they are required to pay or withhold on your behalf or have paid or will pay to
HMRC (or any other tax authority or any other relevant authority).


Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act, the terms of
the immediately foregoing provision will not apply. In the event that you are a
director or executive officer and income tax is not collected from or paid by
you within 90 days of the end of the U.K. tax year in which an event giving rise
to the indemnification described above occurs, the amount of any uncollected
income tax may constitute a benefit to you on which additional income tax and
national insurance contributions (“NICs”) may be payable. You understand that
you will be responsible for reporting any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying the
Company or the Employer (as applicable) for the value of any employee NICs due
on this additional benefit.


Joint Election. As a condition of participation in the Plan and the vesting of
the Performance Stock Units, you agree to accept any liability for secondary
Class 1 NICs which may be payable by the Company and/or the Employer in
connection with the Performance Stock Units and any event giving rise to
Tax-Related Items (the “Employer NICs”). Without prejudice to the foregoing, you
agree


7



--------------------------------------------------------------------------------





to execute a joint election with the Company, the form of such joint election
having been approved formally by Her Majesty’s Revenue and Customs (“HMRC”) (the
“Joint Election”), and any other required consent or election to accomplish the
transfer of Employer NICs to you. You further agree to execute such other joint
elections as may be required between you and any successor to the Company or the
Employer. You further agree that the Company or the Employer may collect the
Employer NICs from you by any of the means set forth in the “Tax Obligations”
section of the Award Agreement.


If you do not enter into a Joint Election prior to the vesting of the
Performance Stock Units or any other event giving rise to Tax-Related Items or
if approval of the joint election has been withdrawn by HMRC, you will not be
entitled to vest in the Performance Stock Units or receive any benefit in
connection with the Performance Stock Units unless and until you enter into a
Joint Election, and no Shares will be issued or delivered to you under the Plan,
without any liability to the Company or the Employer.






8



--------------------------------------------------------------------------------






TRIMBLE INC.
AMENDED AND RESTATED 2002 STOCK PLAN



--------------------------------------------------------------------------------

Important Note on the Joint Election to Transfer
Employer National Insurance Contributions

--------------------------------------------------------------------------------

As a condition of participation in the Trimble Inc. Amended and Restated 2002
Stock Plan (the “Plan”) and the vesting of any performance stock units
(“Performance Stock Units”) that may be granted to you by Trimble Inc. (the
“Company”), you are required to enter into a joint election to transfer to you
any liability for employer secondary Class 1 National Insurance contributions
(the “Employer’s Liability”) that may arise in connection with any Performance
Stock Units granted to you by the Company under the Plan (the “Joint Election”).
If you do not agree to enter into the Joint Election, any grant of Performance
Stock Units will be worthless as you will not receive any benefit in connection
with the Performance Stock Units.
By entering into the Joint Election:
•You agree that any Employer’s Liability that may arise in connection with or
pursuant to the Performance Stock Units (and the acquisition of Shares) or other
taxable events in connection with the Performance Stock Units will be
transferred to you; and
•You authorise the Company and/or the Employer to recover an amount sufficient
to cover this liability by any of the means set forth in the Award Agreement
and/or the Joint Election.
•You acknowledges that even if you have electronically entered into the Joint
Election by accepting the Award Agreement through the Company’s online
acceptance procedures, the Company or the Employer may still require you to sign
a paper copy of this Joint Election (or a substantially similar form) if the
Company determines such is necessary to give effect to the Joint Election.
By accepting the Award Agreement through the Company’s online acceptance
procedures with the Company’s designated broker/third party administrator for
the Plan
(or by signing the Joint Election, if applicable),
you are agreeing to be bound by the terms of the Joint Election.




Please read the terms of the Joint Election carefully before
accepting the terms of the Award Agreement and the Joint Election.




Please keep a copy of the Joint Election for your records.


(Employees)

--------------------------------------------------------------------------------





TRIMBLE INC.
AMENDED AND RESTATED 2002 STOCK PLAN
Election To Transfer the Employer’s National Insurance Liability to the Employee
This Election is between:
A.
The individual who has obtained authorised access to this Joint Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to receive performance
stock units pursuant to the Trimble Inc. Amended and Restated 2002 Stock Plan
(the “Plan”), and

B.
Trimble Inc., at 935 Stewart Drive, Sunnyvale, California 94085, U.S.A. (the
“Company”), which may grant performance stock units under the Plan and is
entering into this Joint Election on behalf of the Employer.



1.Introduction


1.1
This Joint Election relates to any performance stock units granted to the
Employee under the Plan on or after March 15, 2017 up to the termination date of
the Plan.



1.2
In this Joint Election the following words and phrases have the following
meanings:



(a)
“Chargeable Event” means, in relation to the Plan:



(i)
the acquisition of securities pursuant to performance stock units (within
section 477(3)(a) of ITEPA);



(ii)
the assignment (if applicable) or release of performance stock units in return
for consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the performance stock units, other
than a benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the performance stock units and/or shares
acquired pursuant to the performance stock units (within section 427 of ITEPA);
and/or



(v)
post-acquisition charges relating to the performance stock units and/or shares
acquired pursuant to the performance stock units (within section 439 of ITEPA).



(b)    “ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.


(c)    “SSCBA” means the Social Security Contributions and Benefits Act 1992.


1.3
This Joint Election relates to employer’s secondary Class 1 National Insurance
contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the performance stock units pursuant to section
4(4)(a) and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.





2



--------------------------------------------------------------------------------





1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.    The Election
The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that by signing the Joint
Election or by accepting the Performance Stock Unit Award Agreement through the
Company’s online acceptance procedures with the Company’s designated
broker/third party administrator for the Plan, he or she will become personally
liable for the Employer’s Liability covered by this Joint Election. This Joint
Election is made in accordance with paragraph 3B(1) of Schedule 1 to SSCBA.
3.    Payment of the Employer’s Liability


3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive pursuant to the performance stock
units; and/or



(iv)
through any other method as set forth in the applicable Performance Stock Unit
Award Agreement entered into between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the performance
stock units until full payment of the Employer’s Liability is received.



3.3
The Company agrees to remit the Employer’s Liability to Her Majesty’s Revenue &
Customs (“HMRC”) on behalf of the Employee within 14 days after the end of the
UK tax month during which the Chargeable Event occurs (or within 17 days if
payments are made electronically).



4.    Duration of Election


4.1
The Employee and the Company agree to be bound by the terms of this Joint
Election regardless of whether the Employee is transferred abroad or is not
employed by the Employer on the date on which the Employer’s Liability becomes
due.



4.2
This Election will continue in effect until the earliest of the following:





3



--------------------------------------------------------------------------------





(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HMRC withdraws approval of this Joint Election; or



(iv)
after due payment of the Employer’s Liability in respect of the Plan to which
this Joint Election relates or could relate, such that the Election ceases to
have effect in accordance with its terms.



Acceptance by the Employee
The Employee acknowledges that by signing the Joint Election below or by
accepting the Performance Stock Unit Award Agreement through the Company’s
online acceptance procedures with the Company’s designated broker/third party
administrator for the Plan, the Employee agrees to be bound by the terms of this
Joint Election.
_____________________________
Signature
_____________________________
Employee Name
_____________________________
Date
Acceptance by the Company
The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Joint Election, the Company agrees
to be bound by the terms of this Joint Election.
Signed for and on behalf of the Company    
____________________________
James A. Kirkland
General Counsel




4



--------------------------------------------------------------------------------





 
UNITED STATES
There are no country-specific terms and conditions.






5

